DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, (see pages 7-11), filed on the 13th of July, 2022, with respect to the rejection(s) of Claims 1, 3, 9 and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Publication No.: US 2017/0150382 to Martin et al (Martin), Claims 2, 4, 7 and 11 under 35 U.S.C. 103 as being unpatentable over Martin, in view of Publication No.: US 2021/0167900 A1 to Karaki et al. (Karaki), Claim 6 under 35 U.S.C. 103 as being unpatentable over Martin, in view of Publication No.: US 2018/0368090 A1 to Kadambar et al. (Kadambar), Claim 13 under 35 U.S.C. 103 as being unpatentable over Martin, in view of Publication No.: US 2020/0374933 A1 to Lou et al. (Lou), Claims 14, 15, 17 and 19 under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2021/0274555 A1 to Alfarhan et al. (Alfarhan), in view of Publication No.: US 2021/0167900 A1 to Karaki et al. (Karaki) and Claims 24-29 under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2021/0274555 A1 to (Alfarhan), in view of Publication No.: US 2020/0374933 A1 to Lou et al. (Lou) have been fully considered and are persuasive.  Therefore, the above rejection(s) has been withdrawn. 



EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

IN THE CLAIM(S)
4.	The Claim(s) below is amended as follows:
	Claim 7. (Currently Amended) The electronic apparatus according to claim 1, wherein the processing circuitry is configured to comprise the information in the uplink control information, to be transmitted to the base station, or wherein the processing circuitry is configured to comprise the information in sidelink control information, to be transmitted to the other UE.

Allowable Subject Matter
5.	Claims 1, 2, 4, 6, 7, 9, 39 and 40 (renumbered to as Claims 1-8) are allowed.
	Independent Claim 1, 39 and 40 are allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘upon determining that the portion of the channel occupancy time assigned to the UE may be shared with the another UE, transmit channel occupancy time sharing information to a base station or the another UE, wherein the channel occupancy time sharing information comprises: an indication that the portion of the channel occupancy time assigned to the UE may be shared with the another UE, and each of a duration of a maximum channel occupancy time for the sharing of the portion of the channel occupancy time assigned to the UE, a maximum channel occupancy expiration time for the sharing of the portion of the channel occupancy time assigned to the UE, a priority level for the sharing of the portion of the channel occupancy time assigned to the UE, and a time slot available for the sharing of the portion of the channel occupancy time assigned to the UE’ in combination with other limitation(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463